Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended specification, drawings, and claims, all previous objections to the disclosure are hereby withdrawn.
	Upon consideration of the amended claims and the Applicant’s arguments regarding the 112(f) interpretation of Claim 1, the rejections to Claims 1 and 4-5 under 35 U.S.C. 112(b) are hereby withdrawn. Claims 3, 9, 12, and 13 are canceled with this amendment so the rejections thereto are rendered moot. The rejections to Claims 6-8 and 14 as set forth in the Office action mailed 09/01/2021 under 35 U.S.C. 112(b) have not been addressed in full and are therefore maintained, and the amended language has introduced new rejections for Claims 8 and 14, as will be discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the limitation “the cylindrical surface of the guide bores” does not have sufficient antecedent basis in the claim. Claim 1, from which Claim 6 depends, recites the two half-plates each having “a bore configured for guiding the cylindrical surfaces” in lines 9-10, but it is not clear whether the bores themselves have cylindrical surfaces.
Regarding Claim 7, the scope of the limitation “according to a limited number of degrees” is unclear. The term “limited” is not defined by the claim, and the specification does not provide a standard for ascertaining the metes and bounds thereof, thus rendering the claim indefinite as one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claims 8 and 14, the scope of the limitation “a plurality of said bending rollers are arranged as a stack” is indefinite. Claim 1, from which both claims depend, positively recites “a bending roller,” meaning that only one roller is present in the invention, which does not include the limitation of Claims 8 and 14. Accordingly, Claims 8 and 14 do not further limit the subject matter of Claim 1, rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wohlenhaus et al., hereinafter Wohlenhaus (US 7,360,385).
Regarding Claim 1, Wohlenhaus discloses (Figures 1, 2, and 6) a device for bending tubes (tube bending assembly 10), comprising: a bending roller (bend die 36) mounted to be rotatably movable with respect to both a frame (bender 12) and a crease erasing member (wiper die 50), the bending roller including an upper flat surface and a lower flat surface (see Annotated Figure 6 below), each of which having a coaxial cylindrical projection (tooling plate 38 and tooling post 40); a plate (assembly of bolster unit 24 and the top plate of tower unit 34, see Annotated Figure 6 below), having each of: reception surfaces to receive, support, and position said crease erasing member (column 6 lines 22-23 and column 5 lines 28-30; wiper die 50 is attached to the surface of bolster unit 24 via wiper die mounting unit 22, thus the surface of bolster unit 24 receives, supports, and positions wiper die 50), a fixing means for fixing to said frame (column 7 lines 49-51), and two half-plates (bolster unit 24 and top plate of tower unit 34, see Annotated Figure 6 below) which receive the crease erasing member (column 6 lines 22-23 and column 5 lines 28-30; wiper die 50, tower unit 34, and bolster unit 24 are all connected, thus tower unit 34 and bolster unit 24 “receive” wiper die 50), each of said two half plates pivotably connected to said bending roller, said two half-plates each being pre-formed with a bore (inset 42 and post receiving opening 34a) configured for guiding cylindrical surfaces of the coaxial cylindrical projections of the upper flat surface and the lower flat surface of the bending roller (column 5 lines 45-47 and column 6 lines 8-11).

    PNG
    media_image1.png
    477
    798
    media_image1.png
    Greyscale

Wohlenhaus Annotated Figure 6
Regarding Claim 2, Wohlenhaus discloses (Figure 2) an independent crease erasing interface (wiper die mounting unit 22) configured to be inserted between the plate (bolster unit 24) and the crease erasing member (wiper die 50).
Regarding Claim 5, Wohlenhaus discloses (Figure 6) that the cylindrical projections (tooling plate 38 and tooling post 40) do not project beyond outermost surfaces of the half-plates (bolster unit 24 and top plate of tower unit 34; see Annotated Figure 6 above). Examiner note: the claim as set forth does not specifically define which surfaces of the half-plates are considered to be the “outermost surfaces,” nor do they define which in which direction the cylindrical projections project. Therefore, because the tooling plate 38 and the tooling post 40 do not project horizontally beyond the outermost surfaces of the bolster unit 24 and the top 
Regarding Claims 8 and 14, Wohlenhaus discloses (Figures 2 and 6) that a plurality of said bending rollers are arranged as a stack (the figures show three stacked bend dies 36), the two half-plates (bolster unit 24 and top plate of tower unit 34, see Annotated Figure 6 above) being common to the stack of bending rollers and the crease erasing member (wiper die 50), the cylindrical guide projections (tooling plate 38 and tooling post 40) respectively forming a lower flat surface of a lower bending roller located at a bottom of the stack and an upper flat surface of an upper bending roller located at a top of the stack (tooling plate 38 forms a lower flat surface of the bottom bend die 36, and tooling post 40 forms an upper flat surface of the top bend die 36; see Annotated Figure 6 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlenhaus as applied to Claims 1 and 2 above, and further in view of Hacker et al., hereinafter Hacker (US 7,293,444).
Regarding Claim 4, Wohlenhaus discloses (Figure 2) the crease erasing member (wiper die 50) is translationally movable relative to the plate (assembly of bolster unit 24 and top plate of tower unit 34, see Annotated Figure 6 above) and the bending roller (bend die 36) in order to position it (column 6 lines 53-55), but does not disclose that the crease erasing member is pivotally connected to the plate about an axis such that it rotates. Hacker teaches (Figures 4 and 5A-5E) a device for bending tubes comprising at least one bending roller (bending mandrel 7), at least one crease erasing member (forming groove 56 on sliding jaw 54, which is part of the assembly of wrinkle smoothener 5), and a plate (support ring 43 with protruding portion 45 and carrier block 47), wherein the crease erasing member is pivotally connected to the plate about an axis (support axis 53) parallel to an axis of rotation of the bending roller (column 9 lines 32-33) allowing a rotation of the crease erasing member (column 9 lines 37-38). Having the crease erasing member be rotatable in this manner is advantageous because it allows for very precise adjustment of the crease erasing member relative to the bending roller, and makes said adjustment much simpler and quicker for the operator (column 2 lines 57-64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for bending tubes disclosed by Wohlenhaus such that the crease erasing member is pivotally connected to the plate about an axis parallel to an axis of rotation of the bending roller allowing a rotation of the crease erasing member, as taught by Hacker, as the rotational movement provides greater adjustment precision as well as simpler and quicker adjustment processes than the translational movement disclosed by Wohlenhaus.
Regarding Claim 7, Wohlenhaus discloses (Figure 2) the crease erasing interface (wiper die mounting unit 22) is translationally movable relative to the plate (assembly of bolster unit .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlenhaus.
Regarding Claim 6, Wohlenhaus discloses (Figure 6) that said surfaces of the cylindrical projections (tooling plate 38 and tooling post 40) of the upper flat surface and the lower flat surface of the bending roller (bend die 36; see Annotated Figure 6 above) each face a groove (see Annotated Figure 6 above) pre-formed in the surfaces of the guide bores (inner surfaces of inset 42 and post receiving opening 34a) of the two half plates (bolster unit 24 and top plate of tower unit 34, see Annotated Figure 6 above). Wohlenhaus does not disclose that the surfaces of each of the cylindrical projections are also pre-formed with a groove that faces the groove in their respective guide bore. However, this configuration is one of a finite number of design choices for how to arrange the groove(s) in this type of coupling (i.e. the groove could be arranged on the surface of the bore, the surface of the projection, or both) that will yield predictable results with a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device for bending tubes disclosed by Wohlenhaus such that the surfaces of the cylindrical projections of the upper flat surface and the lower flat surface of the bending roller are each pre-formed with a groove facing the groove pre-formed in the surfaces of the guide bores of the two half plates, because it would have been obvious to try. See MPEP § 2143 Subsection I (E).
Further regarding Claim 6, Wohlenhaus only discloses that the cylindrical surface of tooling post 40 faces a groove in the cylindrical surface of post receiving opening 34a; the .

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Regarding the Applicant’s arguments on pages 12-14 of the Remarks that Wohlenhaus does not anticipate all of the limitations of the amended Claim 1, Examiner respectfully disagrees. Firstly, Examiner would like to clarify that tooling plate 38 is being interpreted as the lower cylindrical projection, and not the plate/lower half plate as suggested on page 13 of the Remarks, so the arguments regarding tooling plate 38 not meeting the claimed limitations of the plate are moot. Bolster unit 24, which comprises the section 68 referenced in the arguments, is interpreted as the plate/lower half plate, and meets all of the claimed limitations for this component. Further, it appears that some features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The amended Claim 1 as set forth only requires the plate, roller, and crease erasing member be connected such that the bending roller is pivotable and the crease erasing member is received, supported, and positioned on the plate, which does not preclude the configuration disclosed by Wohlenhaus. Additionally, the claim only recites that the two half-plates receive the crease erasing member, are pivotably connected to the bending roller, and each have a bore for guiding the cylindrical surfaces of the coaxial cylindrical projections, all of which are met by the disclosure of Wohlenhaus, and does not require them to provide any amount of structural rigidity as mentioned on page 14 of the Remarks.
In response to the Applicant’s arguments on pages 14-15 of the Remarks regarding the applicability of Hacker, the Examiner would like to clarify that Hacker is only relied upon for the teaching of a crease erasing member/crease erasing interface that is pivotably connected to a plate about an axis of rotation parallel to the axis of rotation of the bending roller, as is recited in Claims 4 and 7, which is advantageous over the configuration disclosed by Wohlenhaus due to allowing for precise, simple, and quick adjustment of the crease erasing member/interface relative to the bending roller (column 2 lines 57-64), as is discussed above. The lack of two half-plates and the inability to disassemble the device of Hacker in the same way as the claimed invention are therefore irrelevant. Examiner further notes that said disassembly is not recited in any of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERESA A GUTHRIE/             Examiner, Art Unit 3725                                                                                                                                                                                           
/TERESA M EKIERT/             Primary Examiner, Art Unit 3725